 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   KELLY GUERRERO,
                                                           Case No.: 2:16-cv-01667-GMN-NJK
12            Plaintiff(s),
                                                                          ORDER
13   v.
                                                                     [Docket No. 127]
14   VINCENT NEIL WHARTON,
15            Defendant(s).
16         Pending before the Court is a motion to compel the law firm of Howard & Howard to
17 produce Defendant’s case file to his new counsel. Docket No. 127. James Kohl at Howard &
18 Howard filed a response in opposition. Docket No. 134. That response also includes a request to
19 amend the fees judgment. See id. at 4. No reply was filed.
20         With respect the request to amend the fees judgment, such request was included within the
21 responsive brief in violation of Local Rule IC 2-2(b). To the extent relief is sought in that form, a
22 separate motion must be filed on the docket. The Court herein otherwise expresses no opinion on
23 that issue.
24         With respect to the requested production of the file to new counsel, Defendant argues that
25 the time is ripe for that production because there has already been an adjudication of the lien.
26 Indeed, judgment has now been entered on the fees owed through that lien. See Docket No. 132.
27 Defendant concludes the motion by quoting from the governing state statute, which provides as
28 follows:

                                                     1
                      A lien pursuant to . . . Paragraph (b) of subsection 1 attaches to any
 1                    file or other property properly left in the possession of the attorney
                      by his or her client, including, without limitation, copies of the
 2                    attorney's file if the original documents received from the client have
                      been returned to the client, and authorizes the attorney to retain any
 3                    such file or property until such time as an adjudication is made
                      pursuant to subsection 6 . . .”
 4
 5 N.R.S. 18.015(4) (emphasis added); see also Mot. at 8. The response to the motion does not
 6 address this statutory language.
 7           Accordingly, Mr. Kohl shall file a supplement explaining why this statutory provision does
 8 not render it proper to require production of the file in light of entry of the fees judgment. 1 That
 9 supplement must be filed by August 15, 2019, and will be limited to no more than five pages in
10 length.
11           The Clerk’s Office is INSTRUCTED to provide notice of this order to Mr. Kohl both
12 through to his email address (jak@h2law.com) and by mailing it to his physical address as stated
13 on the docket.
14           IT IS SO ORDERED.
15           Dated: August 7, 2019
16                                                                   ______________________________
                                                                     Nancy J. Koppe
17                                                                   United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28           1
                 The statute allows for collection through any authorized method. See N.R.S. 18.105(7).

                                                        2
